


August 31, 2006


Mr. Christopher Andrews
[OMITTED]
[OMITTED]


Dear Chris:
Infoblox Inc. (the “Company”) is pleased to offer you employment on the
following terms:
1.Position. Your title will be Vice President Sales - Americas and you will
initially report to the Company's Vice President Worldwides Sales. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity that would
create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.
2.Cash Compensation. The Company will pay you a starting salary at the rate of
$175,000 per year, payable in accordance with the Company's standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company's
employee compensation policies in effect from time to time. In addition, you
will be eligible for a variable compensation program. Your expected annual
variable compensation based upon the Company revenue plan and the internal
compensation plan, which will be provided to you separately, is $175,000
(pro-rated for FY 2007) Your commission will be payable subject to the further
terms and conditions of the Company's Sales Incentive Plan. Infoblox commission
plans are subject to change at the sole discretion of Infoblox, without notice.
[sic] incentive bonus for each fiscal year of the Company.
 
3.Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company's vacation policy,
as in effect from time to time.


4.Stock Options. Subject to Board approval, and under the terms and conditions
of the applicable Company Stock Option Plan and Stock Option Agreement,
including the stock vesting provisions contained therein, you will be granted an
option to purchase 450,000 shares of common stock of the Company. Option shares
are typically granted quarterly by the Board. The Company Stock Option Plan,
including the Stock Option Agreement, will be provided to you separately. The
exercise price per share will be equal to the fair market value per share on the
date the option is granted or on your first day of employment, whichever is
later. The option will be subject to the terms and conditions applicable to
options granted under the Company's 2003 Stock Plan (the “Plan”), as described
in the Plan and the applicable stock option agreement. The option will be
immediately exercisable, but the unvested portion of the purchased shares will
be subject to repurchase by the Company at the exercise price in the event that
your service terminates for any reason before you vest in the shares. You will
vest in 25% of the option shares after 12 months of continuous service, and the
balance will vest in equal monthly installments over the next 36 months of
continuous service, as described in the applicable stock option agreement.


If the Company is subject to a Change in Control (as defined in the Plan) before
your service with the Company terminates and you are subject to an Involuntary
Termination within 12 months after that Change in Control, then you will be
vested in the shares purchasable under the option described in this Section 4 as
if you had completed an additional 24 months of employment.
“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause or (b) voluntary resignation following (i) a change
in your position with the Company that materially reduces your level of
authority or responsibility, (ii) a reduction in your base salary by more than
10% or (iii) receipt of notice that your principal workplace will be relocated
more than 35 miles.
“Cause” means (a) an unauthorized use or disclosure of the Company's
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) a material breach of any agreement between you
and the Company, (c) a material failure to comply with the Company's written
policies or rules, (d) conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, (e) gross
misconduct or (f) a continued failure to perform assigned duties after receiving
written notification of such failure from the Board.




--------------------------------------------------------------------------------




5.Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company's standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.


6.Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company's personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).


7.Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.


8.Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding law relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.
* * * * *
We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on September 8,
2006. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.
Very truly yours,
Infoblox Inc.
By: /s/ Jane Funk
Jane Funk, Dirctor, Human Resources


I have read and accept this employment offer:
/s/ Christopher Andrews    
Christopher Andrews
Dated:     September 5, 2006                


Attachment
Exhibit A: Proprietary Information and Inventions Agreement




